           Case 2:21-cv-00977-JCM-NJK Document 7 Filed 09/16/21 Page 1 of 2




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   SAMUEL BAILEY, et al.,
                                                            Case No. 2:21-cv-00977-JCM-NJK
 9          Plaintiff(s),
                                                                           Order
10   v.
                                                                      [Docket No. 6]
11   UNITED STATES OF AMERICA,
12          Defendant(s).
13         Pending before the Court is the parties’ proposed discovery plan seeking special scheduling
14 review. Docket No. 6. For the reasons discussed below, the discovery plan is DENIED without
15 prejudice.
16         When special scheduling review is requested, the discovery plan must provide “a statement
17 of the reasons why longer or different periods should apply to the case.” Local Rule 26-1(a). No
18 reasons have been provided in the discovery plan for the special deadlines being sought.
19         Moreover, initial disclosures are generally due “at or within 14 days after the parties’ Rule
20 26(f) conference.” Fed. R. Civ. P. 26(a)(1)(C). Although the discovery plan does not identify the
21 date of the Rule 26(f) conference, it seeks an initial disclosure deadline of roughly two months
22 from now. See Docket No. 6 at 1. The only justification for that request for a lengthy extension
23 is an unelaborated assertion that it is sought “to accommodate Plaintiff’s schedule and business-
24 related travel.” Id. The Court is not persuaded that such a lengthy extension is justified based on
25 that bald assertion.
26         Lastly, the discovery plan violates the local rules by providing a signature block for the
27 Court’s approval on a separate page. Compare Docket No. 6 at 3 with Local Rule IA 6-2.
28

                                                    1
          Case 2:21-cv-00977-JCM-NJK Document 7 Filed 09/16/21 Page 2 of 2




 1        In light of the above, the discovery plan is DENIED without prejudice. An amended
 2 discovery plan must be filed by September 23, 2021.
 3        IT IS SO ORDERED.
 4        Dated: September 16, 2021
 5                                                       ______________________________
                                                         Nancy J. Koppe
 6                                                       United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
